Title: [To Thomas Jefferson from Borgnis Desbordes, Frères, 12 June 1786]
From: Borgnis Desbordes, Frères
To: Jefferson, Thomas


[Brest, 12 June 1786. Entered in SJL as received 15 June 1786. Letter not found. It is certain, however, from TJ’s letters to John Diot & Co., 16 June, to Borgnis Desbordes, Frères, 17 June, and to John Jay, 8 July 1786 that this letter transmitted the following: (1) Affidavit for the release of Lister Asquith and his crew from the prison  at St. Pol de Léon, 3 June 1786 (DLC: TJ Papers, 21: 3650–1); (2) “Account of disbursements and Money payd by John Diot & Co., Merchants in Morlaix To Mr. Lister Asquith and his Crew, Since the Beginning of their detainment in The prison of St. Paul de Leon to this day, in consequence of his Excellency Thoms. Jefferson Esqr.’s desire to Messrs. Borgnis des Bordes freres Merchants in Brest, Said detainment proceeding from the Seizure and Condemnation by the Farmers General of the Schooner called William & Catherine the 9th. August 1785 in the harbour of Roscoff,” for the amount of Liv. 2,620.2, dated 9 June 1786, and acknowledged by Lister Asquith on the same date (DNA: PCC, Nos. 87 and 107; printed in Dipl. Corr., 1783–1789, i, 786–7).]
